TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00557-CV



                                   William Gonzalez, Appellant

                                                 v.

                                Priscilla Irene Castanuela, Appellee


 FROM THE DISTRICT COURT OF McCULLOCH COUNTY, 452ND JUDICIAL DISTRICT
       NO. 2009050, HONORABLE ROBERT R. HOFMANN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant William Gonzalez’s brief was due on November 30, 2015.                 On

December 9, 2015, the Clerk of this Court sent notice to appellant that his brief was overdue. The

Clerk requested a response by December 21, 2015, and notified appellant that the appeal would be

dismissed for want of prosecution if he did not respond to this Court by that date. He has not filed

his brief or otherwise responded. Accordingly, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b), (c).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: January 12, 2016